Citation Nr: 1523740	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Veteran's representative submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran did not appeal a May 2004 rating decision which denied service connection for hepatitis C.

2.  Evidence received since the May 2004 rating decision relates to the previously unestablished elements of whether the Veteran has hepatitis C that is attributable to his service.

3.  Hepatitis C was not shown to have been present in service, and hepatitis C, first diagnosed after service, is unrelated to an injury, disease, or event in service other than abuse of drugs.


CONCLUSIONS OF LAW

1.  The May 2004 RO decision, which denied the Veteran's claim of service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained, including records from the Social Security Administration.

The Veteran has not been afforded a VA examination to address the etiology of his hepatitis C because the only in-service injury, disease or event established by the record is the use of intravenous drugs, which is considered willful misconduct.  Thus, there is no medical question to be resolved that would require an examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the RO initially requested an examination in connection with the claim in March 2013, the RO later correctly determined that a VA examination and medial opinion is not warranted in this case.  Moreover, the Board is not bound by RO decisions to schedule examinations and, as noted above, one is not necessary to decide the claim.  Thus, VA's duty to assist has been met.

II. New and Material Evidence

Service connection for hepatitis C was denied in a May 2004 rating decision on the bases that the Veteran did not have the disease in service and the disease was also not related to his active service.  He was notified of the decision by a letter dated in June 2004.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

As of the May 2004 denial, the evidence of record included private records that demonstrated a history of hepatitis C and service treatment records that were silent as to any diagnosis or treatment of the disease.  A private physician's statement dated in November 2003 stated that the Veteran "could very well have acquired hepatitis C when he received tattoos approximately 25 years ago."  The service treatment records showed that the Veteran had a tattoo on each forearm at enlistment and at separation from service.  The Veteran was hospitalized in service for drug dependence and improper use of drugs, to include heroin and cocaine.  The denial was based on a lack of an in-service incurrence and a lack of a nexus between the Veteran's hepatitis C and active duty service.

Since the May 2004 denial, the Veteran has submitted additional evidence, including a private physician's statement dated in February 2004 (that was not of record at the time of the May 2004 denial) that states that the Veteran's hepatitis C was "probably contracted sometime during his years while in the military."  

As this statement was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's hepatitis C may have been incurred in service, it speaks to one reason for the previous denial of service connection.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the May 2004 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for hepatitis C is warranted.  See 38 U.S.C.A. § 5018; 38 C.F.R. § 3.156(a).  The Board will proceed to address the merits of the claim; the Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

III. Service Connection

Service connection may be shown by evidence which establishes that a particular disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In regards to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  The Veteran was informed of the risk factors in the March 2011 notice letter.

Private treatment records document a long history of hepatitis C, but the actual date of diagnosis is unclear.  A March 1999 treatment record is the earliest record to acknowledge a positive diagnosis of hepatitis C.  The current disability element of the claim is met.

The Veteran's DD-214 demonstrates that his military occupational specialty (MOS) was a marine mechanic and he was not a combat veteran; the Veteran was not at risk for occupational exposure.  His service treatment records provide no diagnosis of or treatment for any variant of hepatitis.  The Veteran was hospitalized in service for drug dependence and improper use of drugs, to include heroin and cocaine.  

The Veteran originally requested service connection for hepatitis C in October 2003.  He stated that his hepatitis C "may be due to the 8-9 tattoos I got in the service."

A March 2000 private physician's treatment record noted that the Veteran had reported a history of past intravenous (IV) drug abuse, "on heroin, cocaine, and methamphetamines."  The Veteran also reported a history of contact with prostitutes and with a former girlfriend who had had multiple blood transfusions and a history of jaundice.  This contact was described as "a little more than 20 years ago."

A private physician stated in November 2003 that the Veteran "could very well have acquired hepatitis C when he received tattoos approximately 25 years ago."  This same physician, in an April 2011 letter, indicated that the Veteran's hepatitis C was likely acquired "during the dates 1972-1974 when he used intravenous drugs."

A private physician's statement dated in February 2004 stated that the Veteran's hepatitis C was "probably contracted sometime during his years while in the military" and that "it is believed that he probably acquired the hepatitis C through tattoos placed approximately 25 years ago during his military service."  This same physician, in a May 2000 treatment note, had indicated that the Veteran's hepatitis C was "probably contracted" through "IV drug use consisting of cocaine and heroin."

The record shows that the Veteran underwent a liver transplant in August 2013 at the University of Michigan Health System.  A doctor from that facility noted that the hepatitis C virus was first identified in the 1980's and a blood test was first available in 1992.

Tattoos are a risk factor for hepatitis C and the record reasonably raises this theory of service connection.  The service treatment records show that the Veteran had a tattoo on each forearm on his enlistment examination in July 1972.  However, the same two tattoos were noted on examination conducted just prior to his separation from service in May 1973 with no new tattoos recorded.  A June 2001 private treatment record noted that the Veteran had a "significant number of tattoos."

To the extent that the Veteran has claimed that his hepatitis C was acquired from tattoos he received during service, the Board notes that the objective evidence, in the form of the enlistment and separation examinations, demonstrates that only two tattoos were found on examination on both occasions.  Thus, the Board must conclude from the best available evidence that the Veteran did not obtain any tattoos during his approximately 11 month period of active duty.  The June 2001 medical evidence of a "significant number" of tattoos at that time indicates that the Veteran likely received a number of tattoos after his separation from service.  The Board does not find the Veteran's recollection of events regarding additional tattoos in service to be credible in light of this evidence.

Based upon the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C was acquired from tattoos received during his period of active service.

The record raises the theory of hepatitis C arising from the risk factor of in-service drug use.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).   Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

As noted above, the service treatment records document that the Veteran was treated in service for improper use of drugs, including heroin and cocaine.  He was separated from service on the basis of his drug dependence.  The private treatment records document his own reports of a multi-year past history of IV drug use, including of heroin and cocaine.

The Board has determined that the Veteran's drug use in service constitutes drug abuse, and hepatitis C resulting from drug abuse shall not be deemed to have been incurred in the line of duty.  38 C.F.R. §§ 3.1(m), 3.301(d).  In this regard, while 38 C.F.R. § 3.301(c) suggests organic disease incurred coincident with the chronic use of drugs is not willful misconduct, the regulation then specifically directs the reader to 38 C.F.R. § 3.301(d) for purposes of determining service connection where a disability is a result of abuse of drugs.  Both 38 C.F.R. §§ 3.301(a) and 3.301(d) prohibit service connection for diseases incurred during active military service resulting from the abuse of drugs.  

In this case, with the exception of the tattoo contention addressed above, the only established in-service event noted to possibly have caused the hepatitis C diagnosed following service is the Veteran's use of drugs, including heroin and cocaine.  As any disease resulting from his abuse of illegal drugs is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301(d), service connection for the claimed hepatitis C as a result of illegal drug use in service cannot be established.  38 C.F.R. § 3.301(a).

In conclusion, as the record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, the preponderance of the evidence is against the Veteran's claim.  Consequently, the "benefit-of-the-doubt" doctrine does not apply, and service connection for hepatitis C is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

The claim for entitlement to service connection for hepatitis C is reopened; however, service connection for hepatitis C is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


